         Case 3:20-cv-30056-MGM Document 31 Filed 07/31/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 YUSUF AHMED et al.,

                                Plaintiffs,
  v.                                                      No. 20-30056-MGM

 LIBERTY MUTUAL GROUP INC. et al.,

                                Defendants.


             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR
              LEAVE TO FILE REPLY MEMORANDUM IN SUPPORT OF
               DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

       The Court should deny Defendants’ motion for leave to file a reply in support of their

motion to dismiss. Local Rule 7.1 only allows a reply memorandum “with leave of the court.”

L.R. 7.1(b)(3). Leave to file a reply memorandum for a motion to dismiss is only “justified”

when a plaintiff raises a “novel issue that [the] [d]efendant had not previously addressed in its

motion to dismiss.” Sanderson-Macleod, Inc. v. Hobbs Med., Inc., No. 19-30013-MGM, 2020

WL 2188872, at *6 (D. Mass. May 6, 2020).

       Defendants do not even attempt to identify novel factual or legal issues in Plaintiffs’

opposition justifying leave to file a reply. Rather, Defendants merely desire to “address[]

Plaintiffs’ principal arguments and authorities contained in their memorandum of law.” Doc. 30

at 1‒2. However, all the arguments that Defendants repeat in their proposed reply were already

made in their opening memorandum. Compare Doc. 21 with Doc. 30-1. Indeed, the proposed 11-

page reply cites to the opening brief a total of 11 times—nearly every page. See Doc. 30-1 at 1

n.1, 2, 3, 4, 5, 6, 8, 10, 11 (cites to “Mov. Br.”). Defendants even repeat virtually the same

headings from their opening brief. Compare Doc. 21, Table of Contents, pp. 8, 11, 13–17, 19,

with Doc. 30-1, Table of Contents, pp. 2‒5, 7–8, 11; see Complaint, Doc. 1-1, ¶¶96–104.

                                                  1
         Case 3:20-cv-30056-MGM Document 31 Filed 07/31/20 Page 2 of 3




       The Court should deny Defendants leave to further argue points that Defendants already

made in their opening brief.

July 31, 2020                              /s/ Jerome J. Schlichter
                                           SCHLICHTER BOGARD & DENTON LLP
                                           Jerome J. Schlichter (admitted pro hac vice)
                                           Michael A. Wolff (admitted pro hac vice)
                                           Andrew D. Schlichter (admitted pro hac vice)
                                           Kurt C. Struckhoff (admitted pro hac vice)
                                           Joel Rohlf (admitted pro hac vice)
                                           Scott T. Apking (admitted pro hac vice)
                                           100 South Fourth Street, Suite 1200
                                           St. Louis, MO, 63102
                                           (314) 621-6115
                                           (314) 621-5934 (fax)
                                           jschlichter@uselaws.com
                                           mwolff@uselaws.com
                                           aschlichter@uselaws.com
                                           kstruckhoff@uselaws.com
                                           jrohlf@uselaws.com
                                           sapking@uselaws.com

                                           Lead Counsel for Plaintiffs

                                           Robert T. Naumes, BBO # 367660
                                           Christopher Naumes, BBO # 671701
                                           NAUMES LAW GROUP
                                           2 Granite Ave, #425
                                           Milton, Massachusetts 02186
                                           617-227-8444
                                           617-696-2437 (fax)
                                           robert@naumeslaw.com
                                           christopher@naumeslaw.com

                                           Local Counsel for Plaintiffs




                                              2
         Case 3:20-cv-30056-MGM Document 31 Filed 07/31/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

     I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on July 31, 2020.

                                             /s/ Jerome J. Schlichter




                                                3
